


AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT1. CONTRACT ID CODEPAGE OF
PAGES12
2. AMENDMENT/MODIFICATION NO


P00062
3. EFFECTIVE DATE


See Block 16C
4. REQUISITION/PURCHASE REQ NO


N/A.
5. PROJECT NO (if applicable)
6. ISSUED BY    CODEASPR-BARDA
7. ADMINISTERED BY (if other than line item 6)    CODE
ASPR-BARDA02
ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201
ASPR-BARDA
330 Independence Ave., SW, Rm G640
Washington DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No, street, county, State and ZIP Code)
(x)9A AMENDMENT OF SOLICITATION NO.
CHIMERIX, INC. 1377270
CHIMERIX, INC.    2505 MERIDIAN P
2505 MERIDIAN PKWY STE 340
DURHAM NC 277135246
9B DATED (SEE ITEM 11)




X
10A MODIFICATION OF CONTRACT/ORDER NO
HHSO100201100013C


10B DATED (SEE ITEM 13)
 02/16/2011
CODE 1377270
FACILITY CODE11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
    The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified of receipt of Offers     is extended.  is not extended
Offers must acknowledge receipt of this amendment prior to the hour end dale
specified in the solicitation or as amended, by one or the following methods:
(a) By completing Items 8 and 15, and returning __________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (if required)
N/A.
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.CHECK ONE
A.    THIS CHANGE ORDER IS ISSUED PURSUANT TO (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO IN ITEM 10A
X
B.    THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
C.    THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF


D.    OTHER (Specify type of modification and authority)
Bilateral: Mutual Agreement of the Parties.
E. IMPORTANT: Contractor  is not.  is required to sign this document and
return 0 copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)
Tax ID Number: 33-0903395
DUNS Number: 121785997
A. The purpose of this no cost bilateral modification is to incorporate the
following changes into the contract:
1. The Contracting Officer's Representative (COR) is hereby changed from
Danielle M. Turley to Carol J. Diaz-Diaz.
2. The total amount , scope and period of performance of all other CLINs that
are currently being performed under the contract remain unchanged. This
modification does not exercise any unexercised Option CLINs under the contract
and does not authorize any performance of
Continued ...
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 Michael Alrutz, SVP & General Counsel
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
ETHAN J. MUELLER
15B. CONTRACTOR/OFFEROR
 /s/ Michael Alrutz    
(Signature of person authorized to sign)
15C. DATE SIGNED
9/11/20
16B. UNITED STATES OF AMERICA
  /s/ Ethan J. Mueller     
(Signature of person authorized to sign)
16C. DATE SIGNED
9/10/20

NSN 7540-152-8070    STANDARD FORM 30 (REV 10-83)
Previous edition unusable    Prescribed by GSA
    FAR (48 CFR) 53.243
1



--------------------------------------------------------------------------------






CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201100013C/P00062    
PAGE OF22
NAME OF OFFEROR OR CONTRACTOR
CHIMERIX, INC. 1377270
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
efforts under any unexercised Option CLINs under the contract. In addition, the
total amount, scope and period of performance of all unexercised Option CLINs
under the contract remain unchanged. This modification also confirms that all
activities under the base period of performance CLIN 0001 were completed as of
31 May 2013 and confirms that all activities under the Option 1/CLIN 0002 period
of performance were completed as of 30 April 2015 and confirms that all
activities under the Option 2/CLIN 003 and CLIN 0004 periods of performance were
completed as of 20 August 2020.
B. This is a no cost unilateral modification. The total amount, scope and all
other terms and conditions of Contract Number HHSO100201100013C remain
unchanged.
Period of Performance: 02/16/2011 to 02/15/2021

NSN 7540-152-8067    STANDARD FORM 336 (4-86)
    Sponsored by GSA
    FAR (48 CFR) 53.110

